DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed with the Request for Continued Examination (RCE) on 28 February 2022.  As directed by the amendment: claims 1, 7, 13-17 & 19 have been amended, and no claims have been cancelled or added. Claims 18 & 20 were cancelled previously. Thus, claims 1-17 & 19 are presently pending in this application.
Applicant’s amendments have overcome the objections and at least one 35 U.S.C. 112(b) rejection set forth in the previous action. However, at least one new objection has been raised by the amendments, and at least one 35 U.S.C. 112(b) rejection remains, as detailed below. 
Claim Objections
Claims 1 & 15 are objected to because of the following informality:  
Claim 1, line 5: “the-fluid region” appears it should read “the fluid region” (i.e., an extraneous dash [-] appears between “the” and “fluid”).
Claim 15, line 3: “a-gas region” appears it should read “a gas region” (i.e., an extraneous dash [-] appears between “a” and “gas”). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a cylinder body” (lines 9-10), however, as best understood, it seems that this element is intended to correspond to the same element as the “body of an accumulator” (or is a subcomponent thereof) as established in lines 2-3, but this relationship is not made clear in the claim, causing the claim to take on an unreasonable degree of uncertainty. 
This issue was noted in the previous office action but does not appear to have been addressed in the applicant’s reply.
Claims 14-17 & 19 are rejected due to dependency on claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura (JP-3642058-B2). 
Regarding claim 1, Sugimura discloses (Fig. 1) a device which, in its normal and usual operation, reads on a method of hydraulic actuation comprising: 
positioning a piston (8) within a chamber (incl. 6 & 7) of a cylinder body (5), the chamber including a gas region (7) and a fluid region (6), a sidewall of the piston including at least one sealing surface (see “A” & “B” in annotated partial fig. 1, below) for engaging a sidewall of the chamber; 
traversing the piston between a portion of the gas region and a portion of the fluid region (i.e. along direction A8 in fig 1; see paras. 2 & 14 of the provided English translation); and 
wherein carry over fluid (RW) in the gas region of the chamber is removed via a drain hose (17) coupled to the piston (at 18) and extending between the piston and a valve assembly (20) disposed on a gas head (3) of the cylinder body (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”).



    PNG
    media_image1.png
    278
    821
    media_image1.png
    Greyscale






Regarding the remaining limitation wherein a distance of travel of the piston within the chamber between the gas region and the fluid region is less than a length of the sidewall of the piston, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only a difference in the relative proportions of the piston sidewall length vs the piston travel / cylinder length (i.e. a difference in form or proportion), and such a difference is unpatentable at least in view of the above guidance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a distance of travel of the piston within the chamber between the gas region and the fluid region being less than a length of the sidewall of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.

Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 
As a result, all of the limitations of claim 1 are met, or are otherwise unpatentable over Sugimura. 

Regarding claims 2 & 6, Sugimura does not explicitly disclose the additional limitations wherein the sidewall of the piston has a length that is at least equal to a width of a deck surface of the piston (claim 2) or wherein the length of the sidewall of the piston is 12 inches (claim 6), however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the inventions of claims 2 & 6 and the prior art, respectively, appears to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the inventions of claim 2 & 6 and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
With respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the sidewall of the piston having a length that is at least equal to a width of a deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
With respect to claim 6, it would have been similarly obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable sidewall length as may be required for a particular application, including 12 inches, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
As a result, all of the limitations of claims 2 & 6 are met, or are otherwise unpatentable over Sugimura.
claim 4, the device of Sugimura reads on the additional limitations wherein a gas region side seal (at “A” in annotated partial fig. 1, above) is present at a gas side of the piston on the at least one sealing surface, and a fluid region side seal (at “B”, above) is present at a fluid side of the piston on the at least one sealing surface.

Regarding claim 5, the device of Sugimura reads on the additional limitation wherein a deck surface of the piston (i.e. the lower surface of the piston, as oriented in fig. 1) faces the fluid region (6; as shown).

Regarding claim 7, Sugimura discloses (Fig. 1) an accumulator comprising: 
a cylinder body (5) having a chamber including a gas region (7) and a fluid region (6); 
a piston (8) present within the chamber of the cylinder body, the piston including a deck surface (i.e. the lower surface of the piston, as oriented in fig. 1) facing the fluid region (6) of the chamber (as shown), and a skirt end (i.e., upper end of the piston, as oriented in fig. 1) of the piston facing the gas region (7) of the chamber, and a sidewall of the piston including at least one sealing surface for engaging a sidewall of chamber (see “A” & “B” in annotated partial fig. 1, included in the grounds of rejection for claim 1, above); and 
a drain hose (17) coupled to the piston (at 18) and extending between the piston (8) and a valve assembly (20) disposed on a gas head (3) of the cylinder body, wherein the drain hose and valve assembly are configured to remove carry over fluid (RW) in the gas region of the chamber (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”).

Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the prior art and the claimed invention appears to be only a difference in the relative proportions of the piston sidewall length vs the piston travel / cylinder length (i.e. a difference in form or proportion), and such a difference is unpatentable at least in view of the above guidance. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a distance of travel of the piston within the chamber between the gas region and the fluid region being less than a length of the sidewall of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 
As a result, all of the limitations of claim 7 are met, or are otherwise unpatentable over Sugimura. 

Regarding claims 8 & 12, Sugimura does not explicitly disclose the additional limitations wherein the sidewall of the piston has a length that is at least equal to a width of a deck surface of the piston (claim 8) or wherein the length of the sidewall of the piston is 12 inches (claim 12), however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the inventions of claims 8 & 12 and the prior art, respectively, appears to be a difference in relative dimensions of the piston and it does not appear that a device having the claimed relative dimensions would necessarily perform differently than the prior art device.
Alternatively (or additionally), the difference between the inventions of claim 8 & 12 and the prior art, respectively, may be considered a change of only form or proportion (e.g., a difference in the proportions of the piston sidewall length vs. piston width for claim 8; a change in form or proportion of the piston sidewall length, in general, for claim 12). As previously discussed with respect to claims 1 & 7, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
With respect to claim 8, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the sidewall of the piston having a length that is at least equal to a width of a deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
With respect to claim 12, it would have been similarly obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable sidewall length as may be required for a particular application, including 12 inches, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 
As a result, all of the limitations of claims 8 & 12 are met, or are otherwise unpatentable over Sugimura.

Regarding claim 10, the device of Sugimura reads on the additional limitations wherein a gas region side seal (at “A” in annotated partial fig. 1, above) is present at the skirt end of the piston on the at least one sealing surface, and a fluid region side seal (at “B”, above) is present at a deck surface end of the piston on the at least one sealing surface.
claim 11, the device of Sugimura reads on the additional limitation wherein the deck surface of the piston (i.e. the lower surface of the piston, as oriented in fig. 1) faces the fluid region (6; as shown).

Claims 2 & 8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugimura as applied to claims 1 & 7, respectively, above, and further in view of Marin et al. (US 8,656,959; hereafter Marin).
Regarding claims 2 & 8, while the limitation wherein “the sidewall of the piston has a length that is at least equal to a width of a deck surface of the piston” is seen as unpatentable over Sugimura as previously described, to promote compact prosecution, the following alternative grounds of rejection are provided. 
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a sidewall (as shown), wherein the sidewall of the piston has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the accumulator of Sugimura such that the sidewall of the piston has a length that is at least equal to a width of the deck surface of the piston, in view of the teachings of Marin, as the use of a known technique (providing a piston for a hydraulic accumulator to have a sidewall length at least equal to a width of a deck surface, as taught by Marin) to improve a similar device (i.e. the piston-type hydraulic accumulator of Sugimura) in the same way (e.g. to improve axial guidance / reduce torqueing of the piston along the cylinder by providing an increased sidewall length, etc.). 


Claims 3, 4, 9 & 10 are rejected (or alternatively rejected) under 35 U.S.C. 103 as being unpatentable over Sugimura as applied to claims 1 & 7, respectively, above, and further in view of Hasegawa et al. (US 5,311,910; hereafter Hasegawa). 
Regarding claims 3 & 9, the figure of Sugimura appears to show recesses (i.e., at “A” & “B”, annotated above) in the sealing surfaces of the sidewall of the piston for engaging seals, this feature is not explicitly discussed in the written description. While features in a drawing may be relied upon in a rejection despite being unexplained in the specification [MPEP § 2125(I)], to promote compact prosecution, the following teaching is provided. 
Hasegawa teaches (fig. 1) an accumulator (1) comprising a piston (2) within a chamber of a cylinder body (1a), the chamber including a gas region (S1) and a fluid region (S2), the piston comprising recesses (2a & 2b) in sealing surfaces of the sidewall of the piston (as shown) for engaging seals (3) in direct contact with the sidewall of the piston and a sidewall of the chamber. See col. 2, lines 44-48. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the accumulator of Sugimura such that the at least one sealing surface of the sidewall of the piston includes a recess for engaging a seal in direct contact with the sidewall of the piston and the sidewall of the chamber, in view of the teachings of Hasegawa, as the use of a known technique (e.g., providing O-ring recesses on the sidewall of a piston, for retaining an O-ring between the piston sidewall and the cylinder sidewall, as in Hasegawa) to improve a similar device (the piston accumulator of Sugimura) in the same way (e.g., providing for a piston sealing arrangement known in the art to be suitable for such an application, which also provides for replaceability of the O-rings upon wear, reducing costs as compared to a piston with integral sealing surfaces which might necessitate piston replacement upon wear, etc.). 

claims 4 & 10, while Sugimura is seen as disclosing the limitations wherein a gas region side seal is present at a gas side / skirt end of the piston (i.e., at “A”, above) on the at least one sealing surface, and a fluid region side seal is present at a fluid side / deck surface end of the piston (i.e., at “B” above) on the at least one sealing surface, as these features are not explicitly discussed by Sugimura, the following additional teaching is provided to promote compact prosecution in the event that Sugimura is not seen as disclosing the above features. 
Hasegawa teaches (fig. 1) an accumulator (1) comprising a piston (2) within a chamber of a cylinder body (1a), the chamber including a gas region (S1) and a fluid region (S2), the piston comprising a gas region side seal present at a gas side / skirt end of the piston (i.e., O-ring 3 within recess 2b) on the at least one sealing surface, and a fluid region side seal is present at a fluid side / deck surface end of the piston (i.e., O-ring 3 within recess 2a) on the at least one sealing surface. See col. 2, lines 44-48. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the accumulator of Sugimura such that the piston includes a gas region side seal at a gas side / skirt end of the piston on the at least one sealing surface, and a fluid region side seal at a fluid side / deck surface end of the piston on the at least one sealing surface, in view of the teachings of Hasegawa, as the use of a known technique (e.g., providing a pair of O-ring seals on a piston, one at a gas side/skirt end, and another at a fluid side / deck surface end, as in Hasegawa) to improve a similar device (the piston accumulator of Sugimura) in the same way (e.g., providing for a piston sealing arrangement known in the art to be suitable for such an application, which also provides for redundancy, as potential leakage around the piston due to failure of one O-ring would be mitigated by the presence of the second O-ring, etc.).

.
Claims 13, 15-17 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura or, in the alternative, over Sugimura in view of Marin. 
Regarding claim 13, Sugimura discloses (Fig. 1) a piston assembly (incl. piston 8), comprising: 
a deck surface (i.e. the lower surface of the piston, as oriented in fig. 1) providing an interface between a gas region (7) and a fluid region (6) of a body (i.e., 5) of an accumulator; 
a skirt sidewall extending from the deck surface, the skirt sidewall includes at least one sealing surface for engaging a sidewall of a chamber including the gas region and the fluid region for the accumulator (see “A” & “B” in annotated partial fig. 1, included in the grounds of rejection for claim 1, above); and 
a drain hose (17) coupled to the piston and extending from the piston and configured to couple to a valve assembly (20) disposed on a gas head (3) attached to a gas region end of a cylinder body (5), wherein the drain hose (17) and valve assembly (20) are configured to remove carry over fluid (RW) in the gas region of the chamber (see para. 13, 15 & 16; see also para. 17: “instead of connecting the proximal end of the variable tube to the air supply plug of the air supply port, a connection port independent of the air supply port may be provided on the upper side plate, and a drain dedicated valve may be provided at the connection port”).

While Sugimura does not explicitly disclose the remaining limitation wherein the skirt sidewall has a length that is at least equal to a width of the deck surface, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In the instant case, the only difference between the inventions of claim 13 and the prior art appears to be a difference in relative dimensions of the piston and it does not appear that a 
Alternatively (or additionally), the difference between the invention of claim 13 and the prior art may be considered a change of only form or proportion (e.g., a difference in the proportions of the piston skirt sidewall length vs. piston width). As previously discussed with respect to claims 1 & 7, MPEP § 2144.05(II)(A) sets forth that it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Sugimura to have any reasonable relative dimensions, form, or proportions as may be required for a particular application, including having dimensions, form and/or proportions which result in the skirt sidewall of the piston having a length that is at least equal to a width of the deck surface of the piston, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above. 

While the limitations of claim 13 are seen as unpatentable over Sugimura, as set forth above, to promote compact prosecution, the following alternative grounds of rejection in view of the teachings of Marin are provided.
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a skirt sidewall (as shown), wherein the skirt sidewall of the piston 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston assembly of Sugimura such that the skirt sidewall of the piston has a length that is at least equal to a width of the deck surface of the piston, in view of the teachings of Marin, as the use of a known technique (providing a piston for a hydraulic accumulator to have a skirt sidewall length at least equal to a width of a deck surface, as taught by Marin) to improve a similar device (i.e. the piston-type hydraulic accumulator of Sugimura) in the same way (e.g. to improve axial guidance / reduce torqueing of the piston along the cylinder by providing an increased sidewall length, etc.). 

As a result, the limitations of claim 13 unpatentable over Sugimura or are otherwise rendered obvious over Sugimura in view of Marin. 

Regarding claim 15, the piston assembly of Sugimura reads on the additional limitations wherein the at least one sealing surface comprises a fluid region side seal (at “B”, above) that is present at a deck surface side of the piston, and a gas region side seal (at “A” in annotated partial fig. 1, above) that is present at the skirt sidewall of the piston

Regarding claim 16, the piston assembly of Sugimura reads on the additional limitation wherein the deck surface of the piston is planar, the deck surface of the piston includes a dome, or the deck surface includes a dish.
The examiner notes that a common and accepted definition of “a dish” is “a shallow, concave receptacle, especially one intended to hold a particular substance” or, more broadly, “anything shallowly concave”.

In view of the above, it is noted that the structure of the deck surface of the piston as seen in figure 1 of Sugimura appears to include a dish (“Dish”, annotated below), and is therefore seen as reading on the claimed limitation above. 

    PNG
    media_image2.png
    443
    612
    media_image2.png
    Greyscale








Regarding claim 17, the piston assembly of Sugimura reads on the additional limitation wherein a side cross-section of the piston (8) has a U-shaped geometry (as shown in fig. 1).

Regarding claim 19, Sugimura does not explicitly disclose the additional limitation wherein a travel distance for the piston is less than the length of the skirt sidewall, however, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the difference between the claimed invention and the prior art is only change of form, proportions or degree, the claimed invention is not patentable over the prior art, even though the changes may produce better results than prior inventions [citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston assembly of Sugimura to have any reasonable proportions as may be required for a particular application, including such proportions as may result in a travel distance for the piston being less than the length of the skirt sidewall, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only changes of form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.
Additionally, it is well-known in the art that the cylinder length (and thus the possible piston travel distance) of a piston accumulator may be adjusted as needed for a particular application, as this is a routine technique to enable provision of a range of accumulators having different capacities in a cost effective manner by using a shared accumulator design (i.e., multiple accumulators may be constructed in a modular fashion by selecting a standardized piston and end cap set for each, in combination with corresponding cylinder bodies which differ only in length to achieve different respective capacities as required). 
Finally, it is noted that hydraulic piston accumulators having a piston travel distance less than a piston sidewall length are generally known in the art (e.g., US 2,440,065 to Ashton; US 6,923,215 to Weber; etc.). 



Claim 14 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura (or Sugimura in view of Marin) as applied to claim 13 above, and further in view of Olson (US 2,987,354).
Regarding claim 14, the figure of Sugimura appears to show recesses (i.e., at “A” & “B”, annotated above) in the sealing surfaces of the sidewall of the piston for engaging seals, though this feature is not explicitly discussed in the written description. Sugimura does not explicitly disclose the additional limitations wherein the at least one sealing surface on the sidewall of the piston includes a raised ridge on a first side of the recess for retaining the seal within the recess, and a slot on a second side of the recess for engagement by a snap ring, the seal retained within the recess between the snap ring and the raised ridge.

    PNG
    media_image3.png
    372
    536
    media_image3.png
    Greyscale
Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having at least one sealing surface on the sidewall of the piston (i.e. at least two sealing surfaces shown, incl. seals generally at 35) including a recess for engaging a seal (“Recess” in annotated fig. 3, below; i.e. two recesses shown in piston 20 fig. 1; each recess configured to engage a seal 35), a raised ridge (“Ridge”) on a first side of the recess for retaining the seal within the recess (as shown), and a slot (“Slot” below) on a second side of the recess for engagement by a snap ring (53; col. 3, line 7: “split snap rings 53”), the seal retained within the recess between the snap ring and the raised ridge (as shown).







. 

Claim 15 (as understood) is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugimura (or Sugimura in view of Marin) as applied to claim 13 above, and further in view of Hasegawa.
Regarding claim 15, while Sugimura is seen as disclosing the limitations wherein “the at least one sealing surface comprises a fluid region side seal that is present at a deck surface side of the piston, and a gas region side seal that is present at the skirt sidewall of the piston,” as these features are not explicitly discussed by Sugimura, the following additional teaching is provided to promote compact prosecution in the event that Sugimura is not seen as disclosing the above features. 
Hasegawa teaches (fig. 1) an accumulator (1) comprising a piston (2) within a chamber of a cylinder body (1a), the chamber including a gas region (S1) and a fluid region (S2), the piston comprising a sealing surface having a fluid region side seal that is present at a deck surface side of the piston (i.e., O-ring 3 within recess 2a), and a gas region side seal that is present at the skirt sidewall of the piston (i.e., O-ring 3 within recess 2b). See col. 2, lines 44-48. 

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered. However, to promote compact prosecution, new grounds of rejection have been applied to the amended claims in this action in view of the newly discovered reference Sugimura (JP-3642058-B2), which more clearly discloses several of the claimed features at issue in the combinations relied upon for the previous grounds of rejection, including details of the drain hose and valve assembly.
To the extent that applicant’s arguments may remain relevant to one or more references cited in this action, the following responses are provided: 
With respect to applicant’s argument that a person having ordinary skill in the art would have no motivation to combine the teachings of the hydraulic accumulator of Marin (US 8,656,959) with the teachings of the other hydraulic accumulator references as the accumulator of Marin is disclosed for use in “an automotive automatic transmission” and “may be operated a few times during a day” (i.e., as compared to generally continuous usage for the other cited accumulators), this argument is not found to be persuasive for several reasons. 

Additionally, to the extent that the applicant considers the accumulator of Marin to be non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  See also MPEP § 2141.01(a)(II & IV). In this case, Marin is properly relied upon at least as being in the applicant’s field of endeavor of hydraulic accumulators, especially considering the structural similarities and functional overlap of the inventions. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753